— Judgment unanimously affirmed. Memorandum: The court did not err in sentencing defendant in the absence of an updated presentence report. The court had the benefit of a presentence report regarding defendant’s convictions following a jury trial and defendant was sentenced on all matters at the same time (see, People v Kryminski, 154 AD2d 549, Iv denied 75 NY2d 869). Moreover, defendant had been continuously confined during the two months between the jury verdict and the sentencing, and the court could be assured that there was no new relevant information presented in the interim (see, People v White, 115 AD2d 313, 315). Defendant’s remaining contentions lack merit. (Appeal from Judgment of Oneida County Court, Buckley, J. — Burglary, 2nd Degree.) Present — Denman, P. J., Callahan, Green, Lawton and Davis, JJ.